In a proceeding under article 78 of the former Civil Practice Act by a teacher: (1) to review and to annul a determination of the respondent Board of Education of the City of New York, terminating without a hearing her permanent license as a teacher of library; (2) to restore her to such position; and (3) for other related relief, the petitioner appeals from an order of the Supreme Court, Kings County, dated July 22, 1963, which denied her application and dismissed her petition (see 39 Misc 2d 761). Order reversed on the law and the facts, with costs; determination of the board annulled; petitioner directed to be restored to her position; and her petition granted in all respects. Findings of fact contained in the decision of the Special Term which may be inconsistent herewith are reversed, and new findings are made as indicated herein. This disposition is without prejudice to such further proceedings not inconsistent herewith, as the board may be advised. Petitioner, a substitute teacher of library in respondent’s school system since 1954, was appointed a regular teacher in September, 1959 after passing an examination as to which the announcement provided that by October 1, 1961 the applicants had to meet in full the eligibility requirements. The required probationary term having been completed by petitioner, her appointment was made permanent on October 26, 1960 and she acquired tenure. Thereafter, on January 31, 1963 her services *892as a regular teacher with tenure were summarily terminated without a hearing by reason of her failure to submit proof of timely completion of two required courses of two semester hours each. In our opinion, such dismissal was error. A teacher with tenure may not be summarily dismissed without a hearing on charges (Education Law, § 2573, subds. 5, 7; Matter of Boyd v. Collins, 11 N Y 2d 228, 233; Matter of Kobylski v. Agone, 37 Misc 2d 255, affd. 19 A D 2d 761). Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.